


115 HR 7343 IH: To require the Federal Communications Commission and the Federal Trade Commission to jointly establish a robocaller bounty pilot program, and for other purposes.
U.S. House of Representatives
2018-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 7343
IN THE HOUSE OF REPRESENTATIVES

December 19, 2018
Mr. Graves of Louisiana (for himself and Mr. Crist) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To require the Federal Communications Commission and the Federal Trade Commission to jointly establish a robocaller bounty pilot program, and for other purposes.
 
 
1.Robocaller bounty pilot program 
(a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Federal Communications Commission and the Federal Trade Commission shall jointly establish a robocaller bounty pilot program to reduce violations of section 227 of the Communications Act of 1947 (47 U.S.C. 227) and the do-not-call registry.  (b)RequirementsIn establishing the pilot program under subsection (a), the Federal Communications Commission and the Federal Trade Commission shall jointly— 
(1)provide monetary compensation for the identification, apprehension, and prevention of future robocalls and fraudulent callers;  (2)develop an expeditious process for participants in the pilot program to submit an expedited background check, as determined by the Federal Communications Commission and the Federal Trade Commission, and approval for participation into the program; 
(3)develop a fee-sharing structure for participants to share in funds recovered from violations in addition to payment for participation in program;  (4)consult with the Attorney General on how to ensure participants of the pilot program are protected from prosecution for specific activities authorized under the pilot program; 
(5)award competitive contracts as necessary to manage the pilot program and for addressing the vulnerabilities identified as a consequence of the pilot program; and  (6)solicit interested persons, including the private sector, about the structure of the pilot program and constructive feedback. 
(c)ReportNot later than 90 days after the date on which the pilot program is complete, the Federal Communications Commission and the Federal Trade Commission shall submit a joint report to the Committees on Energy and Commerce and the Judiciary of the House of Representatives and the Committees on Commerce, Science, and Transportation and the Judiciary of the Senate. The report shall include the following: (1)The number of individuals and companies that were approved and received compensation. 
(2)The number of identified and apprehended robocallers.  (3)The number of identified vulnerabilities in existing law, apprehension, and enforcement of robocallers. 
(4)The number of resulting prosecutions.  (5)The recommendations for overseas identification and apprehension of robocallers. 
(6)The obstacles encountered with apprehending robocallers and any other lessons learned from the pilot program.  (7)The payouts per participant. 

